Opinion by
Lawrence, J.
The court was satisfied that the claim was well founded and it was uncontradicted that the sheets are similar in all material respects to those involved in United States v. Globe Shipping Co., Inc. (31 C. C. P. A. 95, C. A. D. 254), which record was incorporated herein. In accordance therewith the merchandise in question was held dutiable under paragraph 304 as steel sheets at the appropriate rate, depending upon the value thereof per pound. The protests were therefore sustained to this extent.